            Case 1:19-cv-12235-LTS Document 92 Filed 08/28/20 Page 1 of 2



                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS


JOSEPH MANTHA, on behalf of himself
and all others similarly situated,
                                                          Civil Action No. 1:19-cv-12235-LTS
                       Plaintiff,

       v.


QUOTEWIZARD.COM, LLC,

                       Defendant.


   DEFENDANT’S MOTION FOR LEAVE TO FILE A REPLY TO PLAINTIFF’S
 OPPOSITION TO ITS MOTION TO ENFORCE ECF NO. 75 AND FOR SANCTIONS

       Now Comes Defendant QuoteWizard.com, LLC (“QuoteWizard”) and hereby moves,

pursuant to Local Rule 7.1(b)(3), for leave to file a Reply to the Opposition filed by Plaintiff Joseph

Mantha [ECF No. 90] to QuoteWizard’s Motion to Enforce the July 30, 2020 Order of the Court

and for Sanctions [ECF Nos. 82-83].

       QuoteWizard requests that the Court grant it leave to file a Reply not exceeding four

(4) substantive pages to address points raised in Plaintiff’s Opposition, particularly the contention

that QuoteWizard did not request the subject information/documents in discovery. The proposed

Reply is attached hereto for the Court’s reference.

       WHEREFORE, QuoteWizard respectfully requests that this Court grant its motion for

leave to file the attached Reply.



                                                       [Signatures on Next Page]
          Case 1:19-cv-12235-LTS Document 92 Filed 08/28/20 Page 2 of 2



                                                     Respectfully submitted,

                                                     QuoteWizard.com, LLC,
                                                     By its attorneys,


                                                     /s/ Christine M. Kingston
                                                     Kevin P. Polansky (BBO #667229)
                                                     kevin.polansky@nelsonmullins.com
                                                     Christine M. Kingston (BBO #682962)
                                                     christine.kingston@nelsonmullins.com
                                                     Nelson Mullins Riley & Scarborough LLP
                                                     One Post Office Square, 30th Floor
                                                     Boston, MA 02109
                                                     (t) (617)-217-4700
Dated: August 28, 2020                               (f) (617) 217-4710


                              LOCAL RULE 7.1 CERTIFICATION

        I, Christine M. Kingston, hereby certify that, by electronic mail on August 27, 2020, I
contacted Plaintiff’s counsel requesting Plaintiff’s assent to this motion, but I did not hear back
before filing.

Dated: August 28, 2020                                       /s/ Christine M. Kingston


                                  CERTIFICATE OF SERVICE

        I, Christine M. Kingston, hereby certify that this document filed through the ECF system
will be sent electronically to the registered participants as identified on the Notice of Electronic
Filing (NEF) and paper copies will be sent to those indicated as non-registered participants on this
date.

Dated: August 28, 2020                                       /s/ Christine M. Kingston




                                                 2
